Citation Nr: 1432240	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability to include as secondary to service-connected right ankle disability.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for post traumatic stress disorder (claimed as due to military sexual trauma) and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from June 1975 to December 1975 and from March 1976 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD and right knee disability, respectively.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  It is noted that the Veteran declined to present testimony on his PTSD claim at this time and his VA Form 9 (substantive appeal to the Board) reflects that he does not desire a hearing on this matter before the Board.  His representative prepared an appeal brief that is associated with the Veteran's VA electronic file.

As indicated, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The electronic file includes the July 2013 hearing transcript, appeal brief, and relevant evidence in this matter following the most recent Statement of the Case in regards to the herein remanded right knee claim.  However, in regards to the PTSD claim, the items therein are duplicative or irrelevant.
The issues of entitlement to service connection for PTSD and right knee disability to include as secondary to right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for PTSD was denied in a March 2007 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for PTSD, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA satisfied its duty to notify and assist in this case to the extent that the petition to reopen is established.

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for PTSD was denied in an unappealed March 2007 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claim was denied as evidence from sources other than Veteran corroborating his alleged in-service personal (sexual) assault had not been received and the AOJ believed it had exhausted all possible sources of corroboration from Federal sources.

Evidentiary submissions received since the March 2007 rating decision include statements of the Veteran which reflect the identity of the perpetrator of his assault and the individual to whom he reported the assault in service.  Also, the Veteran identified the command chronologies as an alternative source to verify his alleged stressor.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for PTSD is granted.


ORDER

The petition to reopen the claim for service connection for PTSD is granted.


REMAND

Right Knee Disability

The Veteran seeks service connection for right knee disability.  In statements and testimony, he avers that a right knee disability began in service or is secondary to service-connected right ankle disability.  However, after careful review of the evidence of record, the Board finds that remand is necessary to ensure VA has satisfied its due process obligations and duty to assist the Veteran.

Here, the electronic claims file includes a report of VA examination for the right ankle that includes a comment that the right ankle "is now causing pain in the right knee due to compensation."  This is pertinent evidence received after the most recent Statement of the Case.  Thus, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).

Also, the Board finds that remand for a VA medical examination and opinion is necessary.  38 C.F.R. § 3.159(c)(4).  The Veteran submitted a private medical statement dated in July 2013 showing that his right ankle injury caused stress to the right knee causing osteoarthritis of the right knee.  However, this medical opinion was not accompanied by any supporting medical evidence to include treatment records, x-ray studies, or a reasoned explanation for the opinion.  The record does not currently show any underlying right knee pathology or objective findings for arthritis.
Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the record stands, a VA examination is necessary to ascertain whether a right knee disability had its onset in service or whether any current right knee disability is secondary to service-connected disability.

PTSD

Having determined that new and material evidence has been submitted to reopen the claim, and considering the Veteran's request for review of additional command chronologies, the Board finds that additional development is warranted.  38 C.F.R. § 3.159.  Specifically, the AOJ should request review of all command chronologies for 1975, 1978, 1979, and 1982 to attempt to corroborate the claimed in-service stressor.  Also, the AOJ should obtain and review the Veteran's service personnel records.

The Veteran is reminded that, if a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(4) provides that "evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident."  The regulations indicates that:

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with VCAA notice regarding the claim for service connection for right knee disability to include on a secondary basis; and advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA or potential sources of such evidence.

2.  The AOJ should obtain all pertinent treatment records identified by the Veteran to include the private treatment records of Doctors Earl Johnson and Grady and all VA treatment records to include those at the New Bern VA medical facility.

3.  The AOJ should request review of the Veteran's Command Chronologies for the years 1975, 1978, 1979, and 1982, to determine whether these support the occurrence of the in-service personal assault as reported by the Veteran.

4.  The AOJ should also ensure that all available service personnel records have been obtained and associated with the claims file.  

5.  The Veteran should be scheduled for a VA examination of the right knee to ascertain whether any currently shown right knee disorder is etiologically related to service or service-connected disability.  Specifically, the examiner should indicate whether the Veteran has a current right knee disability, to include arthritis, that is as likely as not related to service; and whether any current right knee disability, to include arthritis, is as likely as not proximately due to or aggravated (permanently worsened) by service-connected right ankle disability.  The claims files and any pertinent evidence in VA's electronic system that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

6.  Then, the AOJ should conduct any other development required and readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


